Citation Nr: 9920915	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  93-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
rheumatic heart disease.  

2.  Entitlement to service connection for arteriosclerotic 
heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


'

ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

In September 1995, the Board remanded the issues on appeal 
for additional development, to include a VA examination, and 
it has since been returned for final appellate review.


FINDINGS OF FACT

1.  The veteran's arteriosclerotic heart disease was not 
present during or related to service, was not  manifested to 
a compensable degree within a year of discharge from service 
and was not the consequence, directly or otherwise, of 
service-connected rheumatic heart disease.

2.  The sole manifestations of rheumatic heart disease are a 
mild to moderately enlarged heart and a questionable heart 
murmur.

3.  The veteran's rheumatic heart disease has been rated as10 
percent disabling for more than 20 years and, therefore, the 
10 percent rating for rheumatic heart disease is protected.



CONCLUSIONS OF LAW

1.  The claim for service connection for arteriosclerotic 
heart disease is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The schedular criteria for an evaluation in excess of 10 
percent for the service-connected rheumatic heart disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.951(b), 4.1, 4.7, 4.104, Diagnostic Code 7000 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id. The Board 
notes that if a disorder is a specified chronic disease, 
service connection may be granted if it is manifested to a 
degree of 10 percent within the presumptive period following 
separation from service; the presumptive period for a 
cardiovascular disease is one year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1998).  See Allen v. Brown, 8 Vet. App. 448 
(holding that when aggravation of a non-service-connected 
disorder is proximately due to or is the result of a service-
connected disability, that extent of aggravation is service 
connected on a secondary basis.)

The initial question which must be answered in this case, 
however, is whether the veteran has presented evidence of a 
well grounded claim of entitlement to service connection for 
arteriosclerotic heart disease.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

In this case, the Board observes there is no competent 
medical evidence demonstrating that the veteran currently has 
arteriosclerotic disease which had its onset in service or 
that was manifested to a degree of 10 percent or more within 
a year of discharge from service, and the veteran does not 
contend otherwise.  See 38 C.F.R. §§ 3.307, 3.309 (1998).  
Rather, the veteran specifically contends that he currently 
has arteriosclerotic heart disease as secondary to the 
service-connected rheumatic heart disease and the RO has also 
developed the veteran's claim on both a direct and a 
secondary basis.  In this regard, during several VA 
examinations, conducted in March, October and December 1997, 
it was universally concluded among all three examiners that 
the veteran's arteriosclerotic heart disease was not caused 
by the service-connected rheumatic heart disease.   

Indeed, during the March 1997 VA examination, the examiner 
indicated that general medical practice dissociated rheumatic 
heart disease from hypertensive or arteriosclerotic heart 
disease, especially in light of the different natural 
histories and treatments of the two distinct disorders.  The 
VA examiner in March 1997 noted that the veteran's private 
physician, Dr. Kuhlman, had specifically listed the two 
disabilities as separate and distinct diagnoses in a 1992 
medical report (arteriosclerotic heart disease and rheumatic 
heart disease).  Furthermore, it was the opinion of the VA 
examiners in October and December 1997 that the veteran's 
history of non-service-connected diabetes mellitus could have 
been closely related to and worsened the arteriosclerotic 
heart disease.  Overall, there is no medical evidence of 
record, either private or VA, which establishes that the 
arteriosclerotic heart disease was acquired as a result of 
service, was manifested to a degree of 10 percent or more 
within a year of discharge from service or that it was caused 
or worsened by the service-connected rheumatic heart disease.  
As such, the claim for service connection for 
arteriosclerotic heart disease on both a direct and secondary 
basis has been found to have been not well grounded and must 
be denied.  

While the Board notes that the veteran has submitted 
statements in support of his claim, as a lay person, is not 
qualified to establish a medical diagnosis or show a medical 
etiology merely by his own assertions, as such matters 
require medical expertise. Grottveit and Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
therefore concludes that without the requisite competent 
medical evidence indicating that the arteriosclerotic heart 
disease was acquired as a result of service, that it was 
manifested to a degree of 10 percent or more within a year of 
discharge of service or that it was caused or worsened by the 
service-connected rheumatic heart disease, the veteran's 
claim for such disability is not well grounded and is 
therefore denied.  Caluza and Jones, supra.

As to the foregoing claim of entitlement to service 
connection for arteriosclerotic heart disease, the Board 
recognizes that the RO denied the veteran's claim on the 
merits in a May 1998 Supplemental Statement of the Case, 
while the Board has concluded that the claim is not well-
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis." See Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).  Furthermore, the Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to submit a well-grounded claim of 
entitlement to service connection for the claimed disorder, 
and the reasons why his current claim is inadequate.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

II.  Increased Evaluation Claim 

The veteran has submitted a well-grounded claim of 
entitlement to an evaluation in excess of 10 percent for the 
service-connected rheumatic heart disease within the meaning 
of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). That is, the Board finds that he has submitted a 
claim which is plausible.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992). The Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); 38 C.F.R. §§ 4.1, 4.2 (1998).

A grant of a higher rating which is less that the maximum 
rating available does not abrogate the pending appeal in an 
increased rating case.  AB v. Brown, 6 Vet. App. 35 (1993); 
and Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The veteran's service-connected rheumatic heart disease has 
been assigned a 10 percent disability evaluation pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7000 (1998).  The Board 
observes that during the pendency of the appeal, certain 
portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for disabilities involving the cardiovascular system 
were changed.  Specifically, on December 11, 1997, VA 
published a final rule, effective January 12, 1998, to amend 
the section of the Rating Schedule dealing with 
cardiovascular disabilities.  See 62 Fed. Reg. 65,207. When 
the regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
are to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the current rating criteria are codified 
at 38 C.F.R. § 4.104, DC 7000 (1998); the previous criteria 
were codified at 38 C.F.R. § 4.104, DC 7000 (1997).  The 
revision incorporates objective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalents (METs) at which cardiac symptoms develop. METs 
are measured by means of a treadmill test.  However, it is 
recognized that a treadmill test may not be feasible in some 
instances owing to a medical contraindication, such as 
unstable angina with pain at rest, advanced atrioventricular 
block, or uncontrolled hypertension.  If a treadmill test is 
thought to be inadvisable due to factors including the 
foregoing, "the examiner's estimation of the level of 
activity, expressed in METs and supported by examples of 
specific activities, such as slow stair climbing or shoveling 
snow that results in dyspnea, fatigue, angina, dizziness, or 
syncope, is acceptable.  See 62 Fed. Reg. at 65,211; see also 
38 C.F.R. § 4.104, Note 2 (1998).

A 10 percent rating is currently in effect for the veteran's 
service-connected rheumatic heart disease under 38 C.F.R. § 
4.104, Diagnostic Code 7000.  In accordance with the revised 
criteria for DC 7000, a 10 percent rating is warranted where 
a workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required. A 30 percent 
rating is warranted where there is a workload of greater than 
5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there has been more than one episode of congestive 
heart failure in the past year; where a workload of greater 
than 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for chronic 
congestive heart failure; where a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.

Under the previous criteria, a 10 percent rating is warranted 
when, following active rheumatic heart disease, there is an 
identifiable valvular lesion, slight, if any dyspnea, and the 
heart is not enlarged following the establishment of acute 
rheumatic heart disease.  A 30 percent evaluation is 
warranted from the termination of an established service 
episode of rheumatic of rheumatic fever, or its subsequent 
recurrence, with cardiac manifestations, during the episode 
or recurrence, for 3 years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart.  A 60 percent rating may be assigned when the heart is 
definitely enlarged, with severe dyspnea on exertion, 
elevation of the systolic blood pressure, or such arrhythmias 
as paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia, with more than light manual labor precluded.  A 
100 percent evaluation for inactive rheumatic heart disease 
requires clinical and roentgenogram confirmation of definite 
enlargement of the heart, dyspnea on slight exertion, rales, 
pretibial pitting at the end of the day, or other definite 
signs of beginning congestive failure; and preclusion of more 
than sedentary labor.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (1997).

Private medical evidence, dating from 1991 to 1992, 
pertinently reflects that the veteran had a history of 
rheumatic fever with no evidence of rheumatic valvular 
disease.  A medical record, submitted by Peter D. Kuhlman, 
M.D., dated in December 1992, reflects that in August 1992, 
the veteran had undergone an angioplasty and had recently 
been admitted to a private hospital for a transient ischemic 
attack.  At the time of the August 1992 hospitalization, Dr. 
Kuhlman reported that a work up revealed that carotids were 
not at any high grade and that an echocardiogram showed 
preserved left ventricular function with trace mitral 
regurgitation.   

During a March 1993 hearing at the RO in St. Petersburg, FL, 
the veteran testified that he experienced light-headedness on 
exertion, dizziness, had undergone heart surgery, had 
hypertension and was on medication.  

A medical report, dated in January 1997, submitted by Peter 
D. Kuhlman, M.D., reflects that the veteran had a history of 
coronary artery disease, congestive heart failure, diabetes 
mellitus and other disorders.  As a result of the 
aforementioned disabilities, it was the opinion of the Dr. 
Kuhlman that the veteran was totally and permanently 
disabled. 

A VA cardiology examination report, conducted in March 1997 
(the examiner dictated the results in April 1997) reflects 
that the examiner had reviewed the veteran's history and 
claims file with respect to his service-connected rheumatic 
heart disease.  An examination of the heart revealed normal 
S1 and S2 sounds with questionable soft systolic flow type 
murmur.  Carotids were without bruits and there was no 
evidence of any peripheral edema.  An electrocardiogram, 
performed in April 1997, revealed normal sinus rhythm, left 
axis deviation and inferior infarct.  An echocardiogram, also 
performed in April 1997, showed normal left ventricular 
systolic function (ejection fraction of 62%), normal chamber 
dimension, left ventricular hypertrophy, normal wall motion 
and normal valves.  It was noted that there was "reversal of 
E/A of Doppler inflow velocity secondary to diastolic 
dysfunction."  The veteran was diagnosed as having normal 
left ventricular systolic function and mild left ventricular 
hypertrophy. 

A private medical record, dated in September 1997, submitted 
by Peter D. Kuhlman, M.D., reflects that the veteran had a 
long list of disorders such as, chronic congestive heart 
failure, myocardial infarction, significant hypertensive 
heart disease and diabetes.  As a result of such disorders, 
Dr. Kuhlman felt that the veteran was very limited in his 
ability to function.  It was noted that the veteran had 
undergone a stress cardiolite in July 1997 which showed that 
the veteran's had had a previous inferior wall myocardial 
infarction and ischemia in the anterior wall, which was 
consistent with left anterior descending stenosis of 75%.  It 
was also reported that he veteran had undergone an 
angioplasty as a result of the additional ischemia. 

A VA examination report, conducted in October 1997, reflects 
that the veteran took numerous medications for his cardiac 
disorders.  The examiner noted the veteran's extensive in-
service and post-service history with respect to the service-
connected rheumatic heart disease.  On examination, the 
veteran had a normal sinus rhythm, with no evidence of any 
murmur, palpable thrills or pericardial heaves.  The 
veteran's point of maximal impulse was at the sixth 
interspace at the mid-clavicular line.  His peripheral 
pulses, radial and femoral pulses were equal and symmetrical.  
The veteran did not have an palpable dorsalis pedis, 
posterior tibial pulses or peripheral edema.  An 
electrocardiogram revealed normal sinus rhythm and left axis 
deviation, which suggested an inferior infarct.  A chest x-
ray revealed mild cardiac enlargement and clear lungs.  An 
echocardiogram revealed normal valves.  The examiner did not 
find any current evidence of rheumatic heart disease or heart 
murmur during the examination.  It was noted that previous 
echocardiograms revealed mild left ventricular hypertrophy 
with normal valves.  

In December 1997, the veteran underwent an additional VA 
examination for his heart.  At that time, the veteran 
complained of tightness in the chest and pain and swelling in 
the right upper and lower extremities.  The veteran was 
reported to have been on several medications for his cardiac 
disorders and had undergone four angioplasites, the most 
recent was performed in 1997.  It was noted that the veteran 
saw a private physician, Dr. Kuhlman, every four months.  An 
examination of the cardiovascular system revealed normal 
heart sounds and no evidence of any heart murmur.  The point 
of maximal impulse was at the sixth intercostal space of the 
midclavicular line.  The radial and femoral pulses were noted 
to have been equal.  No pulses were felt in the feet and 
there was no evidence of any edema.  The examiner related 
that there was no evidence of any active manifestation of 
rheumatic heart disease on examination.  The veteran was 
diagnosed as having rheumatic heart disease, ischemic heart 
disease, coronary artery disease as a result of ischemic 
heart disease, diabetes mellitus and hypertensive 
cardiovascular disease.  It was noted that an echocardiogram, 
conducted in 1997, revealed mild left ventricular hypertrophy 
with normal valves.  The examiner indicated that 
manifestations which were associated with rheumatic heart 
disease include: a moderately enlarged heart and a 
questionable murmur, which was not always heard.  As noted 
previously, such manifestations were not found during the 
December 1997 examination. 

III.  Analysis

During recent VA examinations, conducted in October and 
December 1997, the VA physicianss found that the only current 
active manifestations of the veteran's rheumatic heart 
disease were a questionable heart murmur and a mild to 
moderately enlarged heart. No active rheumatic heart disease 
or residual functional disability due to this condition was 
identified. 

The veteran's condition has been rated as 10 percent 
disabling since October 1949.  The Board notes that a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for 
compensation purposes under laws administered by VA will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  38 C.F.R. § 3.951(b).  
Therefore, the Board concludes that the veteran's currently 
assigned 10 percent disability rating, which is protected, is 
the highest rating warranted. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7, 4.104, Diagnostic Code 7000.  

In reaching this decision, the Board has considered the 
complete medical history of the disability in question as 
well as the current manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2. Further, the Board finds that in this 
case the disability picture is not so exceptional or unusual 
so as to warrant an evaluation on an extraschedular basis.  
As discussed above, since the veteran has not been shown to 
have any current manifestations of rheumatic heart disease, 
it can not be said that his service-connected rheumatic heart 
disease has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  38 
C.F.R. § 3.321(b)(1) (1998).  Additionally, the Board has 
carefully reviewed the evidence of record; however, the Board 
does not find the evidence so evenly balanced that there is 
doubt on any material issue. 38 U.S.C.A. § 5107.

ORDER

Service connection for arteriosclerotic heart disease is 
denied.

An evaluation in excess of 10 percent for the service-
connected rheumatic heart disease is denied. 



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

